Citation Nr: 1442887	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  04-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to an effective date prior to September 24, 2008 for the assignment of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1972.

The issue of entitlement to service connection for a back disorder comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's request to reopen a previously-denied claim for service connection for a low back disorder.  In November 2007 the Board reopened the claim and remanded the issue to the RO for development, and in December 2008 the Board issued a decision that denied service connection on the merits.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010 the Court issued a Memorandum Decision that vacated the Board's decision on that issue and returned the case to the Board.  The Board remanded the issue back to the RO for additional development in November 2011 and January 2014.

Also on appeal is a May 2009 RO rating decision that granted a TDIU effective from September 24, 2008.  The Board issued a decision in November 2011 that in relevant part denied an earlier effective date for TDIU, and the Veteran appealed the Board's decision to the Court.  The Court issued an Order in August 2012 that granted a Joint Motion of the Parties to vacate the Board's decision on that issue and remand the case back to the Board.  The Board remanded the issue back to the RO for further development in February 2013 and January 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the Veteran specified that VA has provided him with ongoing pain medication and muscle relaxers to treat his residuals of a back injury ever since his accident in service in August 1970.  See, e.g., June 2003 Veteran's statement.

The Board notes that documentation of ongoing back treatment since service would be highly probative in this case because the Veteran's current post-service back treatment records are all dated after his post-service motor vehicle accidents (MVA) in December 1978 and January 1985.  See, e.g., October 1983 notation of an MVA in December 1979 by Dr. LeRoy Young; February 1986 VA examination documenting a chip fracture of the back bone in the lumbar area in January 1985.

Documentation of ongoing back treatment since service would also serve to rebut findings by VA examiners and clinicians who have consistently found that the Veteran's current back disabilities were not attributable to service.  See, e.g., April 2003 VA treatment record (back disabled due to trucking); April 2013 VA medical opinion; February 2014 VA medical opinions for back and mental disorders (discussions of physiology and history of embezzlement, respectively).

Consequently, the RO should ask the Veteran to identify the VA facility or facilities (including VA pharmacies) at which he received back treatment and/or pain medication for his back from August 1970 until December 1978, and make as many requests as are necessary to obtain those VA treatment records.  If the Veteran identifies the facility or facilities, the RO should end its efforts to obtain those records only if each identified VA medical facility advises that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).

Additionally, in a September 2014 letter, the Veteran's attorney argues that the February 2014 VA examination is inadequate because the examiner's negative nexus opinion could be construed as being based on the factually inaccurate premise that the Veteran had no back injury in service.  A new VA medical opinion regarding the Veteran's claimed back disorder is therefore required.

As a potential grant of the issue of entitlement to service connection for residuals of a low back injury could impact the date of assignment of an effective date for TDIU, those issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed residuals of a low back injury that are not already of record, including the names of the VA medical facility or facilities (including VA pharmacies) referenced in his June 2003 statement to the effect that VA has provided him with ongoing pain medication and muscle relaxers to treat the symptoms of his residuals of a back injury ever since his injury in service in August 1970.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of low back injury residuals.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, obtain an appropriate VA medical opinion of any back disorder found to be present.  A new examination is not necessary unless deemed so by the VA clinician drafting the medical opinion.

The examiner should state whether it is at least as likely as not that the Veteran's back disorder is related to or had its onset in service, or within one year of discharge.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should consider the service treatment records showing back pain in February 1968, and a report of back pain in the February 1972 Report of Medical History.  The examiner should also consider the post-service VA examination reports dated February 1986, March 2008, March 2009, April 2013, and February 2014.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



